flu,l*A1@ryftw;d
   %".M,rrTfArc_?U, -
  ,i




                    rt f0t


               t5




          #t
                         ATTORNEY REGISTRATION AND DISCIPLINARY COMMISSION
                                               of the
                                     SUPREME COURT OF ILLINOIS



                                         REQUEST FOR INVESTIGATION

Use this form to request an investigation of:
1) an Illinois lawyer;
2) a non-Illinois lawyer who has provided legal services in Illinois; or
3) a non-lawyer who you are claiming has engaged in the unauthorized practice of law in Illinois.

Return the completed form by mail or facsimile to:

         ARDC                                                             ARDC
         130 E. Randolph Dr., Ste. 1500                                   3161 W. White Oaks Dr., Ste.301
         Chicago,IL 60601-6219                                            Springfield,lL  62704
         Phone: (312) 565-2600 or (800) 826-8625                          Phone: (217) 546-3523 or (800) 252-8048
         Fax: (312) 565-2320                                              Fax: (217) 546-3785



1. Yourname: Mr. Otho Lee Harris, Reg. 54769-424
Streetaddress: 7t !il. Van Buren St. MCC Chicago, IL 60604
City: Chicaeo                        State: IL                                             Zip:   60604

Home     phone:,W                         Wurk Pltoue:         n/a                     Ccll phone:
                                                                                                     e7 3\966- g620
E-mail   address:              N/A

2.    Name of lawyer/person you want to be investigated:           Attorney Mr. Paul Pepfp-qti
Name of law firm or business:            U/K
Street address:   3310 N. HarIem Ave.              Law      0ffice
City:       Chicago                                State:            IL                    Zip:6g63ru

Phone: ( zll      ) :t   O- 6258
E-mail address:      paulpaprockiGyahoo.com

3.    Have you previously contacted the ARDC regarding this          matter?    Yes               *o t/
If   yes, when and how did you contact us?               N/A

4.    Did you employ the lawyer/person you are complaining about:               Yes Cour t,       No

4a. If you answered      yes to question 4:

     When did the employment         start? Around   the end of Aus. 2O2O
     What was the fee agreement? covernmen t_ pa i rl



     How much have you paid the lawyer/person to date?                           U/R
                                                            over
 4b. If you answered        no to question 4 what is your connection to the lawyer/person? The

                  Attornev was appointed by the government.


 5.   If your    request relates to a court case or other proceeding, please provide the following:

 Nameofcourtoragency:            u.s. District court Northern District
Name of case:                                     America          0 . L.   Harri   s
 Case number:                   19CR916


o     Please explain your complaint(s). Include important dates and names of witnesses and others involved.
      Use additional pages if necessary. Attach copies of documents that support your complaint, such as fee
      agreements, receipts, checks, letters and court papers.

 ComplainaDt Mr. Otho Lee Harris, is incarcerated at the Metro-
 politan Corr'1. Ctr. 71 W. Van Buren St. Chgo. IL 60604 pending
 an Arson charge.
                                                at durine the Iater
      rt of Augus t 2020, Attry Paul Paprocki, (:StO N. HarIem Ave.
 Cheo.       IL 60634) #(312)310-6258 was assigned to my case.
 Complainant maintain that during Lhe later part of                                     Augus   t 2020,
 Attry Paul Paprocki contacted Mr. 0tho Lee Harris, via phone,
                                  bes t of both world. That, her s a
                                aid     the government to represent

 Complainant maintain that he wenL over his case with Attry                                       P.
                0.L. Harris expressed to Att'y P. Paprocki thaL hf
               ed by the ATFrs agents and the evidence wiII reveal
 the lan t in of evidence on the surveillance disc. Attrt P.
                             inant an asked him what make the ATFrs
                           ant reblied that he can't set in t,he hea d
 of these officials just as I canrt get into the heads of Sergent
            or Lieutenant Bvrd two Chicaso Police Officers that was
chla r:S                                                              of people.
                 nant maintain Lhat he email ALt I                      Paprocki about issues
           See
Signature:                                                                  oat",2a,1fl*01-O
                              (2)

                       ATTACHED   COPY....

pertaining to him being exonerated of the charge, Attry Paul
Paprocki replied that herd investigate.
Complainant asserts that he tried for a period of three (3)
months t,o contact Att I y PauI Paprocki, .via phone, email, letters
and having his wife Ms Nekenge Harris, #(llS)900-8620 call Mr.
Paul Paprocki, but to no avail.
Complainant contends that due to the condition of our nation
(Covid-19) Pandemic, Mr. 0.L. Harris began to worry that Mr. P.
Paprocki, his attorney may have succumb to (Covid-19).
Complainant maint,ain that well over three (3) months, and eight
(8) days afLer his/Harris court date Nov. 10, 2020 he was called
out for a phone call from Att I y Paul Paprocki.
Attty P. Paprocki, continue to show a lack of interest in com-
plainant case, by asking me/Harris what make the ATF agents
wanna frame me, and he want Lo know what exonerating evidence I
have. Once again I explained to Attry P. Paprocki that he goLta
investigate my case, compel and subpoena the following exoner-
ating evidence; (See Attached Motion To CompeI And/0r Subpoena)
!erewi th
iomplainant contends that Attry P. Paproeki set on his hands for
well over three (S) months wiLhout during any investigation, and
went as far as to lie to my wife that the government have a clear
picture of me committing this crime, when complainant know that
the government have no such evidence.
                               (:)

Att'y P. Paprocki further asked my wife what type of disc(s) do
I/Harris have, and that it would be less time for me/Harris to
plea bargain, inst.ead of going t,o trial.
Complainant motioned the court for appointment of counsel alleg-
ing a complete break down of communication, a confliet of inter-
est, unethics dut,ies to put my wife up to have me plea bargain
and discuss my case with my wife.

                   Respectfully Submitted


                                     Mr. Otho Lee Harris
                                     Reg. #54769-424
                                     Metropolitan Corrt 1. Ctr.
                                     7L I,{. Van Buren St.
                                     Chicago, IL 60604
                                     Dare   -
                                                -   ?3i C{C /'
MOTION TO COMPEL DISCOVERY AND/OR SUBPOENA:



1.   Video Surveillance and/or discs for the date of 9/10/19,
     from 5:00 am. til   3:00   pm.

     Located at 7901 S. Cottage Grove Ave. Happy Liquor & Food
     Store video depicting the firer qnd the collecting of evidence
     by (se/cnrc) el1en Michelin.
2. Body Camera worn by (SA/CffC) nflen Miche1in, and dask camera
     depii.cting the collecting of evidence.
3. Mr. Abbas Hamdan, boost Mobile Store owner at 809 E. 79Lh St.
     indicated that a customer threaten to burn his store down and
    he have the incidlnt on video.
     I'd like a copy of that tape.
    On the date of 9/30/L9, video surveillance of the DNA swab,
     and the taking of my clothing by the AFT at area #4 police
     Station and the interrogation.
   Itd need that video
5. Retest the DNA 0n the bleach jug, bleach cap and glove by
    an lndependant scientist.
     To determine its origin saliva/sweat or blood that belong to
     Defendant.
                                -N
                                 ..\



                                N
                                [-

                                N
                                 $
                                 \
{T
tt
ffl
tt
      ''N$NN$\s
lI,
lJ.
$
ril




       N$N.$.         Y



       NNNrN   Ent    f
                          fi
                          [r
           Ril SE:        ii

      =S
       _:--:
       S             oui"*r*,
                     ttH?
      S:---
      E==-::-
      -5:-    ftri
                      *H
a   iEa    aEgs

cHBE E
       ;
           €EgE
g*Et
     H     aEEE
           EEE:
=EEE
E=EEgiEE
Eis   =a=
